Citation Nr: 0530762	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, and coronary 
artery bypass graft.

3.  Entitlement to a compensable rating for bilateral high 
frequency hearing loss prior to May 26, 2003, and entitlement 
to a rating in excess of 10 percent for bilateral high 
frequency hearing loss after May 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the veteran's service medical 
records, including his October 1968 service separation 
examination, noted that the veteran complained of frequent 
headaches.  The October 1968 service separation examination 
also noted that the veteran complained of shortness of breath 
and chest pressure.  Further, in August 2004 a private 
physician suggested that the veteran's shortness of breath 
noted at separation was related to the veteran's coronary 
artery disease.  Based on the aforementioned evidence and the 
veteran's own statements, the Board finds that the veteran 
should undergo a VA examination for the purpose of addressing 
his contentions concerning the service connection issues.  38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).

As for the veteran's service-connected hearing loss, the 
Board notes that the veteran underwent a VA audiological 
examination in May 2003.  An April 2004 VA treatment record 
remarked that the veteran reported "a perceived decrease in 
hearing sensitivity AU since his last hearing test in Oct 
03."  While additional audiological testing was performed in 
April 2004, the results (as recorded in the April 2004 
treatment record) of that testing are insufficient for rating 
purposes.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  As the results of audiological testing in 
April 2004 are incomplete, the Board finds that the veteran 
should be afforded another VA audiological examination.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA heart examination.  The examiner 
should be provided the veteran's entire 
claims file for review.  The examiner 
should offer an opinion, based on a 
review of the record, as to whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that a current heart 
disorder was present during service or is 
related to the veteran's military 
service.  All indicated studies should be 
performed, and all findings reported in 
detail.

2.  The veteran should be scheduled for a 
VA neurological examination.  The 
examiner should be provided the veteran's 
entire claims file for review.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that a 
headache disability was present during 
service or is otherwise related to the 
veteran's military service.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  The veteran should be afforded a VA 
audiological evaluation to determine the 
current severity of his bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

4.  Following the aforementioned 
development, the issues should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


